UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4794


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAHMAN TERRY, a/k/a Rodney, a/k/a Rahman D. Terry,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:11-cr-00037-1)


Submitted:   January 30, 2012             Decided:   February 15, 2012


Before WILKINSON, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jacqueline A. Hallinan, HALLINAN LAW OFFICES, PLLC, Charleston,
West Virginia, for Appellant.     R. Booth Goodwin, II, United
States Attorney, William Bryan King, II, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rahman     Terry        seeks       to       appeal   his   conviction       and

sentence    after    pleading       guilty          to    possession    with    intent    to

distribute heroin in violation of 21 U.S.C. § 841(a)(1) (2006).

Terry’s    attorney     has     filed       a       brief    pursuant     to    Anders   v.

California, 386 U.S. 738 (1967), asserting, in her opinion, that

there are no meritorious grounds for appeal, but raising the

issues of whether Terry’s appeal falls within the scope of his

appellate    waiver    and     whether          the      district     court    abused    its

discretion by sentencing him as a career offender and ordering

that his sentence run consecutively to his undischarged state

sentence.     The Government has moved to dismiss the appeal as

barred by Terry’s waiver of the right to appeal included in the

plea agreement.       Terry was notified of his right to file a pro

se supplemental brief but has not done so.

            Upon review of the plea agreement and the transcript

of the Fed. R. Crim. P. 11 hearing, we conclude that Terry

knowingly and voluntarily waived his right to appeal, and the

issues he seeks to raise fall within the scope of the waiver.

Accordingly, we grant the Government’s motion to dismiss.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore      grant     the    Government’s            motion     to    dismiss    and

dismiss the appeal.         This court requires that counsel inform her

                                                2
client, in writing, of his right to petition the Supreme Court

of the United States for further review.                If the client requests

that    a    petition     be   filed,   but   counsel   believes    that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                    Counsel’s motion

must state that a copy thereof was served on the client.

               We dispense with oral argument because the facts and

legal       contentions    are   adequately     presented    in    the    materials

before      the   court    and   argument     would   not   aid   the    decisional

process.

                                                                          DISMISSED




                                          3